Citation Nr: 0305084	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  96-28 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty with one service branch 
from November 3, 1953, to November 2, 1956, and with another 
service branch from June 17, 1958, to July 21, 1958.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In an unappealed September 1958 rating action, the RO denied 
service connection for the residuals of a low back injury.  
In October 1993, the veteran presented a claim asserting that 
the September 1958 rating action denying service connection 
was clearly and unmistakably erroneous.  In a May 1994 
decision, the RO held that there was no clear and 
unmistakable error in this rating action, and the Board notes 
that the veteran did not appeal the determination.

In May 1995, the veteran sought to reopen his claim for 
service connection for the residuals of a low back injury.  
In a January 1996 decision, the RO declined to reopen the 
claim on the basis that new and material evidence had not 
been submitted, and the veteran timely appealed this decision 
to the Board.  In an April 1998 decision, the Board 
determined that new and material evidence had not been 
submitted to reopen the claim.  The veteran then appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (the Court).  

Subsequently, VA and the veteran's former attorney submitted 
a joint motion to remand the case to the Board and stay 
proceedings with regard to the question of whether new and 
material evidence had been submitted to reopen the claim, 
citing recent decisions including Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In February 1999, the Court vacated 
the April 1998 Board decision as it pertained to the question 
of whether new and material evidence had been submitted to 
reopen the claim, and remanded the case to the Board for 
further consideration.

Pursuant to the Court's remand, the Board provided the 
veteran and his former attorney with an opportunity to submit 
additional evidence and arguments.  The veteran submitted an 
additional affidavit, and the veteran's former attorney 
submitted additional argument.  The veteran's former attorney 
waived consideration of the affidavit by the RO.

In November 1999, the Board determined that evidence received 
since the unappealed September 1958 rating action denying 
service connection was new and material, and reopened the 
claim.  The Board then reviewed all of the evidence of record 
and denied the claim on the basis that the veteran had not 
submitted a well-grounded claim.  See Winters v. West, 12 
Vet. App. 203 (1999).  The veteran then appealed this 
decision to the Court.

Afterwards, VA and the veteran's former attorney again 
submitted a joint motion to remand the case to the Board and 
stay proceedings with regard to the matter on appeal.  The 
joint motion indicated that the Board had not provided 
reasons and bases for all of its findings and conclusions, 
and had not considered certain pertinent case law, including 
Miller v. West, 11 Vet. App. 345 (1998) and Mason v. West, 12 
Vet. App. 453, 457-60 (1999).  In October 2000, the Court 
vacated the November 1999 Board decision and remanded the 
claim to the Board for further consideration.

Pursuant to the Court's remand, the Board provided the 
veteran and his former attorney with another opportunity to 
submit additional evidence and arguments.  In December 2000, 
the veteran's former attorney indicated that there was no 
further evidence to submit in connection with the claim.

In a March 2001 decision, the Board reopened the claim, 
finding that new and material evidence had been received 
since the last final rating decision.  The Board then 
remanded the matter back to the RO for the development of 
additional evidence in support of the claim, for 
consideration of the claim in accordance with the provisions 
and requirements of the Veterans Claims Assistance Act of 
2000 (VCAA), and then for the issuance of a new decision on 
the merits of the claim.  In an August 2002 supplemental 
statement of the case, the RO denied the claim.

This claim was last before the Board in December 2002, when 
it issued a remand to the RO in light of the veteran's 
request for a new Travel Board Hearing.  That request has 
since been withdrawn, and the claim is now properly back 
before the Board for appellate review.
FINDINGS OF FACT

1.  VA has undertaken all necessary actions required by the 
Veterans Claims Assistance Act of 2000.

2.  The veteran's current residuals of a low back injury are 
related to his active service.


CONCLUSION OF LAW

The residuals of a low back injury were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that VA has met its duties 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  See 
38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that VA met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in the January 
1996 rating decision, the April 1996 statement of the case, 
the August 2002 and January 2003 supplemental statements of 
the case, and in other relevant correspondence.  VA also 
attempted to inform the veteran of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf, as noted in correspondence dated in April 
2001, for example.   Further, the Board finds that VA met its 
duty to assist by making satisfactory efforts to ensure that 
relevant evidence was associated with the claims file, noting 
that it contains service medical records, private treatment 
records, social security administration (SSA) records and VA 
treatment records.  Both the veteran and his former attorney 
previously indicated for the record that any further attempts 
to obtain certain additional medical records, as noted in the 
Board's March 2001 remand, would be fruitless.  The veteran 
was also given multiple VA examinations, as well as 
opportunities to testify at hearings on this appeal, and the 
Board notes that the veteran did give testimony in January 
1998.

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110; 1131.  Service connection may also be 
granted where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran contends that he developed his current back 
disorder as the result of accidents that occurred during 
active service, and that he has had back problems since that 
time.  

The evidence for review in this case consists of the 
veteran's service medical records, private treatment reports, 
VA treatment and examination reports, SSA records, and lay 
statements and arguments in support of the claim.  The Board 
has carefully reviewed, considered and weighed the probative 
value of all of the evidence, and the most relevant findings 
are discussed below.

On a November 1953 report of medical history for enlistment, 
the veteran entered no complaints relative to his back.  A 
November 1953 medical entry examination report also listed no 
complaints, findings or diagnoses relative to the back, and 
clinical findings for the spine and the musculoskeletal 
system were normal.  

The service medical records show a record of the veteran's 
complaints of a weak low back beginning on October 10, 1955.  
The veteran stated that he was bending over a work basin 
about six days previously when he heard a "snapping" in the 
middle of his back.  He reported that he was unable to 
straighten up for several minutes, and that the aching 
sensation in the small of his back continued, with the pain 
being aggravated by assuming the standing position from a 
stooping position.  He indicated that he felt his back give 
way on the previous night, when he stepped out of a car.  On 
examination, there was no muscle spasm, deformity or 
limitation of motion.

The service medical records show that three days later, 
orthopedic and neurological examinations were mostly normal, 
although it was indicated that it was possible that there was 
a functional basis to the veteran's complaints, and that an 
orthopedic consultation was scheduled.  An October 14, 1955, 
referral note stated that the veteran had been referred for 
consultation because of lumbar parasthesias, a slipping 
sensation, weakness episodes, and episodes of "paralysis" 
over the last three to five years.  An orthopedic and 
neurological examination had revealed only hamstring 
shortening and back muscle spasticity, and the physician 
noted that further review was necessary because of the 
veteran's history of an accident occurring in 1952.  

An emergency consultation report dated October 14, 1955, 
noted the veteran's complaints of mid-lower back pain that 
had been present for approximately one year, and documented 
his report of an injury occurring at age 14, when he was 
crushed between a truck and a barn.  On clinical evaluation, 
there was an apparent "catching" when the veteran arose 
from a stooped position.  There was no evidence of nerve root 
irritation, muscle spasm or list.  There was no physical 
evidence of any disease process.  A concurrent lumbosacral 
spine x-ray report revealed a slight narrowing of the L5-S1 
space on the left and a spina bifida occulta at S1, but no 
evidence of spondylolisthesis.  The examining physician 
reported that no treatment was indicated, and the veteran was 
returned to duty.

The remainder of the service medical records concerning the 
veteran's first period of active duty are negative for any 
complaints, findings or diagnoses relative to the low back.  
The veteran's October 1956 discharge examination report lists 
normal clinical findings for the spine and musculoskeletal 
system.

The veteran reported that he received treatment for a back 
problem from W.H.S., M.D., in March 1958.  In a July 1958 
statement, Dr. S. stated that the veteran had a service-
connected back injury, but did not detail any findings or 
diagnosis relative to this injury.  Dr. S. did recommend a VA 
physical evaluation.

Upon enlistment examination on June 16, 1958, for his second 
period of active service, clinical findings for the veteran's 
spine and musculoskeletal system were reported as normal.  
There is no record of any findings or treatment concerning 
the veteran's back during this second service period. 

August 1958 statements from the veteran assert that he 
injured his back in a jeep accident occurring in service in 
March 1955. 

At a September 1958 VA examination, the veteran reported that 
his back problems were episodic in nature.  On clinical 
evaluation, there was no evident bony deformity, limitation 
of motion or tenderness, but there was marked lumbar 
paravertebral muscle spasm.  Concurrent lumbosacral spine x-
rays showed multiple congenital anomalies in the lumbosacral 
area with failure of fusion of the posterior neural arch of 
the sacral segments and narrowing of the apophyseal joint 
spaces at the lumbosacral level, but no evidence of 
spondylolisthesis.  The diagnosis was lumbosacral strain, 
superimposed upon congenital anomalies.    

A July 1960 lumbar spine x-ray report showed a spina bifida 
occulta of S1, but stated that there was otherwise no 
evidence of bone or joint pathology.  

A March 1990 statement from M.R.B., M.D., indicated that 
recent examination resulted in diagnoses of orthopedic 
impairment of the veteran's right hip and back.  He suggested 
referral to a VA orthopedic clinic.
A May 1990 independent medical examination report prepared by 
D.E.D., M.D., for the SSA stated that pain was observed in 
the low back region when the veteran walked, and that his 
gait seemed to be stiff and slow.  On anterior flexion of the 
dorsal lumbar spine, the veteran was limited to about 30 to 
40 degrees of anterior flexion and about 10 to 20 degrees 
posterior flexion.  Dr. D. diagnosed low back pain, probably 
as a result of a 1981 hip injury, and possible 
osteoarthritis.  He also noted that the veteran had 
orthopedic problems, including chronic low back pain.

At an October 1990 VA examination, the veteran reported that 
he had been a truck driver for many years.  He stated that he 
had had lumbosacral strain intermittently since 1968, and 
noted that he had originally injured his back while in high 
school.  Musculoskeletal findings on examination were mainly 
normal.  The examiner diagnosed intermittent lumbosacral 
pain.

A June 1991 independent medical examination report, also 
prepared by Dr. D. for the SSA, stated that the dorsal lumbar 
spine and the veteran's gait was intact.  The veteran was 
able to ambulate without assistance.  No abnormal findings 
involving the back were noted in this document.  

A July 1991 SSA disability determination indicates that the 
veteran's entitlement to disability payments was awarded 
based on a number of physical problems, but not specifically 
because of a back problem.  Dr. D.'s May 1990 assessment of 
chronic low back pain, however, is noted at one point in the 
report.

In a September 1995 statement, the veteran noted that he 
suffered another injury to his back in service in September 
1954, when he fell on a log and hurt his back during training 
exercises.

At a September 1995 VA joints examination, there were no 
comments or findings relative to the veteran's back.

At a January 1998 hearing before the Board, the veteran 
testified that he injured his back in service, and that he 
continued to have problems after service.  He stated that he 
saw a physician for back problems shortly after service, but 
that this physician did not have any records of his 
examination or treatment.  

At the January 1998 Board hearing, the veteran provided a 
December 1997 statement from a former employer, noting that 
he had employed the veteran from 1949 to 1953, prior to 
entering service, and that he did not have any back problems 
during that time.  The employer stated that the veteran was 
unable to return to employment there in 1958 because of 
impaired hearing and an inability to perform heavy physical 
labor because of a back injury sustained in service. 

At a May 2002 VA examination, the veteran reported that he 
injured his back in service while lifting a machine gun, and 
that he had had problems ever since.  He stated that he had 
not had any back injuries prior to service, and that he has 
not had any back pain since 1985.  The examiner noted a 
review of the veteran's claims file, including the October 
1955 report where the veteran was recorded as saying that he 
had first injured his back at age 14, and that he had had 
back pain for three to five years prior to that visit.  The 
examiner reported that when he asked the veteran about this, 
the veteran stated that there was no accident at age 14, and 
so he did not have episodes of back pain for three to five 
years prior to this visit.  

On clinical evaluation at the May 2002 VA examination, 
forward flexion was measured at approximately 100 degrees and 
lumbar spine extension was measured to 20 degrees.  The 
veteran was able to right and left bend to 30 degrees, and to 
right and left rotate to 30 degrees.  The veteran had 5/5 for 
L2 through S1, had 2/4 bilateral patellar reflexes and had 
1/4 Achilles reflexes.  There was an equivocal Babinski's 
test, good sensation dorsally and plantarly of the feet, and 
negative straight leg raises.  The veteran was noted to be 
nontender in the lumbar spine.

In conclusion, the May 2002 VA examiner observed that there 
were conflicting summaries between the information in the 
claims file and that provided by the veteran as to whether he 
had sustained an injury to his back prior to service.  The 
examiner noted, however, that he feels that this is some weak 
point, because the veteran has not had any back pain for 15 
years, and therefore his back injury during service was only 
an acute episode and has since resolved, with no sequelae.  
The examiner further opined that there is no residual 
impairment from this injury.    

In January 2003, the veteran submitted a record from a 
chiropractic clinic noting billing for chiropractic treatment 
received in December 2000.  

In January 2003, the veteran submitted a private treatment 
report from W.Z., M.D., a physiatrist, dated in January 2002.  
In this report, Dr. Z. noted history provided by the veteran 
of a back injury in 1954, incurred as the result of lifting a 
35-pound machine gun.  He also reported constant back pain.  
On clinical evaluation, he was able to walk on toe/heel.  
Lumbar spine range of motion was moderate, limited to flexion 
and extension.  Manual muscle test was unremarkable for 
bilateral lower limb major muscle groups, except for right 
hip flexion, which was 4/5.  Reflexes were symmetric at both 
knee and ankle.  A Patrick test was positive on the right.  
There was tenderness at the right S-1 joint and bilateral 
piriformis upon palpation.  An image study revealed mild 
multilevel hypertrophic spondylosis and minimal L5 disc space 
narrowing.  Dr. Z. assessed low back pain secondary to S1 
joint dysfunction and myofacial pain syndrome (bilateral 
piriformis).  She noted some discrepancy between the initial 
history and presentation and this office visit.  

A January 2003 x-ray report submitted by the veteran lists 
findings of: (1) normal lumbar alignment; (2) intact osseous 
structures with normal vertebral body height; (3) mild 
multilevel degenerative endplate spurring consistent with 
hypertrophic spondylosis; (4) minimal L5 disc space 
narrowing; (5) intact posterior elements; (6) no significant 
soft tissue abnormalities; and (7) atherosclerotic vascular 
calcification.  The listed impression was mild multilevel 
hypertrophic spondylosis and minimal L5 disc space narrowing.

In reviewing all of the evidence of record, the Board notes 
that there is well- documented conflict as to whether any of 
the requirements for a service connection claim have been met 
in this case, especially concerning the origins of the 
veteran's low back pain, and as to whether he currently 
suffers from a low back problem.  

As to the origin of his low back pain, the Board observes 
that the veteran has asserted that he originally injured his 
back during service, and that his entry examination report 
showed only normal clinical findings.  There is also a 
statement from a former employer noting his observations of 
no back problems hampering the veteran's ability to work for 
him just prior to service.  There are, however, multiple 
physician entries in medical documentation in the claims file 
where the veteran has purportedly admitted to years of back 
pain prior to service, and to his first back injuries 
occurring at age 14 and/or during high school.  The Board 
observes, however, that the veteran is entitled to the 
presumption of soundness upon his entry into service, in the 
absence of clear and unmistakable evidence that a low back 
problem existed prior to service.  See 38 C.F.R. § 3.304(b) 
(2002).  In this case, there is no competent medical evidence 
documenting a low back disorder prior to service, only the 
veteran's recorded statements contained in medical records.    
Considering this evidence in conjunction with only normal 
clinical findings for the back upon the veteran's entry into 
service, the Board finds that there is no clear and 
unmistakable evidence that a low back disorder began before 
the veteran's service, and so the veteran remains entitled to 
the presumption of soundness. 

The evidence is, however, relatively straightforward in its 
indication that the veteran was treated for a low back 
problem during his first period of service, and that some 
abnormal clinical findings were noted at that time.  There is 
also evidence of record from one of the veteran's private 
physicians (Dr. S.) that he was seen after his first period 
of service with complaints of back problems, and that this 
physician diagnosed a back problem which he seemed to 
identify with service.  Further, the veteran's pre-service 
employer entered his own statement of observation of a back 
problem after the veteran's first period of service that 
prevented the veteran from resuming that private sector 
employment after service.  Therefore, although the veteran 
left his first period of service with a normal clinical 
evaluation, and likewise entered his second period of service 
with normal findings, the Board finds that there is credible 
evidence of the existence of residuals of a low back injury 
from service, documented closely after the veteran's service.  
See 38 C.F.R. § 3.102.  The Board notes that the record also 
contains competent medical evidence noting complaints and 
abnormal clinical findings for the veteran's low back fairly 
regularly from the time of service until the present.
Lastly, although the competent medical evidence of record is 
in conflict as to whether the veteran currently experiences 
the residuals of a low back injury from service, the Board 
notes that there are several opinions both for and against a 
finding of current disability.  The examination and opinion 
of May 2002 is clearly adverse to the appellant.  If it were 
the only piece of evidence, then its impact would probably be 
dispositive.  As indicated, however, conflicting evidence 
abounds in this appeal.  When there is a proximate balance of 
positive and negative evidence regarding any issue material 
to the determination of the matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b).  Accordingly, the Board finds that the element of 
current disability is also probably met in this case (in 
addition to origin of the low back problem in service and 
continuous symptomatology since service).

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, where the evidence does 
not preponderate against the claim, and in recognition of the 
aforementioned guiding principles and with application of the 
benefit of the doubt, the veteran's claim should prevail.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the residuals of a low 
back injury is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

